Name: Commission Regulation (EEC) No 2638/88 of 25 August 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/ 16 Official Journal of the European Communities 26. 8 . 88 COMMISSION REGULATION (EEC) No 2638/88 of 25 August 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 2343/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 110, 29 . 4. 1988 , p. 36. (3) OJ No L 369, 29 . 12 . 1987, p. 8 . (4) OJ No L 204, 29 . 7. 1988 , p. 14. 26. 8 . 88 Official Journal of the European Communities No L 236/ 17 ANNEX to the Commission Regulation of 25 August 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) Week No 37 from 12 to 18 September 1988 Week No 38 from 19 to 25 September 1988 Week No 39 from 26 September to 2 October 1988CN code Week No 36 from 5 to 11 September 1988 0104 10 90 (') 0104 20 90 (') 0204 1 0 00 (2) 0204 21 00 (2) 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 (2) 0204 22 90 (2) 0204 23 00 (2) 0204 50 1 1 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (3) 0210 90 19 0 96,059 96,059 204,380 204,380 143,066 224,818 265,694 265,694 371,972 204,380 143,066 224,818 265,694 265,694 371,972 265,694 371,972 96,059 96,059 204,380 204,380 143,066 224,818 265,694 265,694 371,972 204,380 143,066 224,818 265,694 265,694 371,972 265,694 371,972 96,059 96,059 204,380 204,380 143,066 224,818 265,694 265,694 371,972 204,380 143,066 224,818 265,694 265,694 371,972 265,694 371,972 96,303 96,303 204,900 204,900 143,430 225,390 266,370 266,370 372,918 204,900 143,430 225,390 266,370 266,370 372,918 266,370 372,918 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (*) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.